Citation Nr: 1130484	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to October 27, 2002 for the grant of a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an effective date prior to May 9, 2008 for the grant of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k), based on loss of use of a creative organ.

3.  Entitlement to a rating higher than 40 percent for lumbosacral strain with degenerative joint disease.  

4.  Entitlement to a rating higher than 30 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1980 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2002, December 2006, and September 2008 of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

In regard to the claim for an earlier effective date for TDIU, the RO in the November 2002 rating decision assigned the effective date of October 27, 2002 for the award of TDIU.  The November 2002 decision had not become final before the Veteran in a March 2003 statement argued that the effective date should be December 1, 2001 and asked that the RO "reconsider" his claim.  Handwritten notations on the statement by the RO indicate that the RO accepted the Veteran's statement essentially as a claim and not as a notice of disagreement.  Then, the RO adjudicated the issue in rating decisions in August 2003 (when the RO stated that an earlier effective date was not permitted prior to the last day of employment) and September 2005 (when the RO stated that new and material evidence had not been received to reopen the claim for an earlier effective date).  The RO subsequently reopened the claim in an April 2006 statement of the case and denied it on the merits.  The Board, however, is mindful of Rudd v. Nicholson, 20 Vet. App. 296 (2006), wherein the Court found that only a request for revision based on clear and unmistakable error could result in the assignment of an effective date earlier than the date of a final decision, because a freestanding claim for an earlier effective date vitiates the rule of finality.  In the instant case, the Board construes the Veteran's March 2003 statement as a notice of disagreement with the initial rating decision in November 2002 that assigned the effective date.  Thus, having initiated an appeal from that decision, the November 2002 decision had not in fact become final and there is no issue as to whether the holding in Rudd has been contravened.  

In March 2011, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file. 

The issue of a higher rating for right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO granted TDIU and assigned an effective date of October 27, 2002, the day after the Veteran was medically retired from his job, for the award.

2.  It is factually ascertainable that beginning on August 1, 2002, the Veteran's service-connected disabilities precluded him from obtaining and retaining substantially gainful employment.  

3.  On May 9, 2008, the RO received the Veteran's claims of service connection for erectile dysfunction as secondary to service-connected hypertension and of SMC for loss of use of a creative organ; in a September 2008 rating decision, the RO granted service connection for erectile dysfunction on a secondary basis due to hypertension or medication for hypertension, and granted SMC for loss of use of a creative organ, and assigned an effective date of May 9, 2008 for the awards.  

4.  A claim for secondary service connection for erectile dysfunction and the related claim for SMC based on loss of use of a creative organ were not received prior to May 9, 2008.

5.  For the period covered in this appeal, lumbosacral strain with degenerative joint disease is manifested by chronic low back pain, limitation of motion (forward flexion to 50 degrees, extension to 10 degrees, and lateral flexion and rotation to 10 degrees on each side, all with pain), and degenerative changes involving the lower lumbar spine; there is no objective evidence to demonstrate that there are incapacitating episodes having a total duration of at least six weeks during a 12-month period or that there are neurological manifestations of the lumbosacral spine disability.    


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 1, 2002, and no earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date prior to May 9, 2008, for the grant of SMC under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ, have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

3.  The criteria for a rating higher than 40 percent for lumbosacral strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the initial effective date claims, where, as here, TDIU and SMC for loss of use of a creative organ have been granted and initial effective dates have been assigned, the typical claims for TDIU and SMC have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Once the claims for TDIU and SMC for loss of use of a creative organ have been substantiated, the filing of a notice of disagreement with the RO's decision assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial earlier effective dates, following the initial grants of TDIU and SMC.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In any case, it is the Veteran who bears the burden of demonstrating any prejudice from any defective notice with respect to downstream elements, such as the assignment of an effective date once a claim has been granted.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, that burden has not been met.  Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claims such that any notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified in November 2002 and in September 2008 that his claims for TDIU and SMC, respectively, were awarded with effective dates of October 27, 2002 and May 9, 2008, respectively.  He was provided notice how to appeal those decisions, and he did so.  He was provided a statement of the case and supplemental statements of the case that advised him of the applicable law relevant to the assignment of effective dates, and he demonstrated his actual knowledge of what was required to substantiate earlier effective dates, in his arguments included on his notice of disagreements and substantive appeals, as well as in his testimony presented in March 2011.  Moreover, regarding SMC, he was provided pre-adjudicatory notice in May 2008 that he would be assigned an effective date in accordance with the facts found as required by Dingess.

Additionally, the record shows that the Veteran has been represented by a Veteran Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his earlier effective date claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 22 Vet. App. at 49.

Regarding the claim for a higher rating for lumbosacral strain with degenerative joint disease, the RO provided pre- and post-adjudication VCAA notice by letters, dated in October 2006 and May 2008.  The notice included the type of evidence needed to substantiate the claim for a higher rating, namely, evidence to show that the disability was worse and the effect the disability had on employment.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

To the extent that the VCAA notice in May 2008 came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statements of the case, dated in July 2008 and December 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was given the opportunity to testify at a hearing before the undersigned in March 2010.  The RO obtained the VA medical records.  The Veteran has furnished additional certifications from his physician in 2001 and 2002, in support of his TDIU claim, as well as various pay statements and employment documents relevant to his medical retirement from his job in 2002.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim for a higher rating for lumbosacral strain with degenerative joint disease.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in November 2006, July 2007, and January 2008, specifically to evaluate the nature and severity of the spinal disability.  The examinations, which contain pertinent criteria such as limitation of motion findings, are adequate for rating the disabilities.  There is no evidence in the record dated subsequent to the VA examination in January 2008 that indicates a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).

Given the nature of the earlier effective date claims, which are largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claims on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as medical evidence relevant to the claimed conditions.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  

Earlier Effective Dates

The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A claim for a TDIU is essentially a claim for an increased rating, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13Vet. App. 449 (2000); Hazan v. Gober, 10 Vet. App. 511 (1997).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, the formal claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits or an informal claim to reopen.  These provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).




TDIU

In this case, the Veteran filed an application for TDIU benefits (VA Form 21-8940), which was received at the RO in November 2002.  In that claim, he stated that his service-connected disabilities of his knee, back, and feet prevented him from securing or following any substantially gainful occupation.  He stated that he last worked full time as a mail carrier at the U.S. Postal Service in August 2002, when his disabilities affected his full time employment, and that he became too disabled to work on October 26, 2002.  

In a November 2002 rating decision, the RO granted TDIU and assigned an effective date of October 27, 2002, the day after the Veteran was medically retired from his job.  The Veteran disagreed with the effective date, stating in March 2003 that the effective date should be December 1, 2001.  He stated that his leave and earnings statements from his job showed that he had "not really worked" for nearly two years.  He asserted in a March 2005 statement that the effective date should not be based on his last date of employment with the U.S. Postal Service, because under the rules of the Social Security Administration (SSA) he became disabled on August 12, 2002.  He submitted a record from the SSA indicating the date of onset of his disability was August 12, 2002.  At his hearing in March 2011, he testified that towards the end of his employment, he was not working full time and he had exhausted all of his annual and sick leave from work.  He stated that it took many months for the paperwork to be approved before he retired on disability.  The Veteran furnished copies of pay statements, reflecting substantial hours of leave without pay (i.e., more than 30 hours) for each of the three pay periods shown.  Private and VA medical statements show that the Veteran suffered from severe pain associated with service-connected low back and right knee disabilities.  In a November 2001 medical certification, the Veteran's physician indicated that the Veteran's disabilities incapacitated him for four days at a time, approximately every two months.  VA outpatient records dated in December 2001, January 2002, and May 2002 show that the Veteran was prescribed several days of rest from work on each occasion.  

Prior to his application for TDIU in November 2002, the earliest document of record that may be reasonably construed as a claim for TDIU benefits is a statement received on July 10, 2002, wherein the Veteran asserted that his back had caused such problems that he was unable to work and that he had run out of sick and annual leave at work so that he was on leave without pay.  38 C.F.R. §§ 3.151(a), 3.155(a).  Thus, with the date of receipt of a claim for TDIU in July 2002, under 38 C.F.R. § 3.400(o)(2), it is necessary to determine whether it is factually ascertainable that from a certain date beginning on July 10, 2001 the Veteran's service-connected disabilities have precluded him from following a substantially gainful occupation.  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more; and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, for the period at issue, the Veteran's combined rating from multiple service-connected disabilities was 80 percent disabling, with the most severe disabilities consisting of lumbosacral strain with degenerative joint disease (40 percent disabling), plantar calluses of the feet (30 percent disabling), and degenerative joint disease of the right knee (30 percent disabling).  Thus, initially it is acknowledged that he met the schedular criteria for individual unemployability for the period considered in this appeal.  

The Veteran has asserted various dates on which his disabilities have precluded him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  

The record shows that the Veteran was employed as a mail carrier until October 26, 2002.  Despite his employment with the postal service, the evidence shows that from August 1, 2002, and no earlier, the Veteran was unable to follow a substantially gainful occupation solely as a result of his service-connected disabilities involving his low back, right knee, and feet.  That is, the evidence shows that his employment beginning on August 1, 2002 was marginal.  

The most probative evidence in this regard is two letters, dated in April 2005 and December 2005, from a U.S. Postal Service representative.  In the April 2005 letter, the representative indicated that the Veteran was approved for disability retirement from the Postal Service effective on November 2, 2002, on the basis that he was unable to work due to his medical disabilities and was no longer able to perform his duties as a city letter carrier.  Further, at the time of his retirement, the Veteran's records showed 229.74 hours of leave without pay, based on a terminal leave statement for one of the Veteran's last pay periods in 2002.  In the December 2005 letter, the postal representative added that based on medical documentation from his physician the Veteran's inability to perform his duties as a city letter carrier was from approximately August 1, 2002, which was the date of the Veteran's initial contact with the retirement counselor, until his retirement, which was approved effective in November 2002.  There is no other evidence that furnishes such a definitive date during the year preceding the receipt of his TDIU claim to show that the Veteran could no longer maintain his employment due to his medical conditions.  

The fact that the Veteran did not leave his job until October 26, 2002 does not bar him from TDIU consideration because, although he was technically a full time employee during the last few months of his employment, the hours he worked were considerably reduced due to disability and his earnings as reflected on copies of pay statements certainly reflect that which would be considered as marginal employment.  For example, two of his last biweekly pay statements show leave without pay in excess of 50 hours for each pay period.  Considering his credible testimony regarding work restrictions from service-connected disability the last few months of his employment, the medical records showing treatment for severe low back, knee, and feet disabilities, the recognition by the SSA of the onset of disability in August 2002, and the statements from his employer regarding his inability to maintain his job duties due to medical disability from August 1, 2002, the Board finds that the periods of significant leave without pay are attributable to service-connected disabilities.  

In sum, the Board finds that the evidence supports an effective date of August 1, 2002 for the award of TDIU, and that it is not factually ascertainable that entitlement to TDIU arose earlier than August 1, 2002.  

SMC

The Veteran contends that the effective date of the assignment of an SMC under 38 U.S.C.A. § 1114(k), based on loss of use of a creative organ, should be prior to May 9, 2008.  In a June 2009 statement, he asserted that while he had not formally submitted a claim for his condition, he had mentioned to his treating physicians during VA examinations conducted earlier than the January 2008 examination that he had symptoms of erectile dysfunction.  He stated that he had not made a formal claim prior to May 9, 2008 because he had been embarrassed about his condition.  He did not recall precisely when his erectile dysfunction began, but he did remember that its onset was shortly after he began to use the medication, Lisinopril, to treat his service-connected hypertension.  He felt that the effective date should be when he mentioned his erectile dysfunction to his doctors, as that should be accepted as his informal claim for the condition.  At his hearing, the Veteran's representative argued that the effective date should be retroactive to 1999.  The Veteran testified that the condition of the loss of use of a creative organ began in late 2003 or early 2004, when he would have reported it to his doctors.  

A review of the file shows that on May 9, 2008, the RO received the Veteran's claim for "service connection and special monthly compensation (SMC) K for erectile dysfunction and loss of use as possibly secondary to" VA-prescribed medication to treat his service-connected hypertension.  In a rating decision in September 2008, the RO granted service connection for erectile dysfunction as secondary to hypertension, and combined it with the rating for hypertension because the erectile dysfunction was evaluated as noncompensable.  The RO also granted SMC under 38 U.S.C.A. § 1114(k), based on loss of use of a creative organ, effective May 9, 2008, because the criteria for loss of use of a creative organ was met on the date that his claim for benefits based on erectile dysfunction was received.  

The records show that the Veteran has been continuously treated for hypertension at VA.  On a December 1999 VA cardiology examination, he was taking Lisinopril without side effects.  On VA spine examinations in November 2006 and July 2007, when asked whether there were any features or symptoms such as erectile dysfunction, the examiner noted only foot numbness and constipation.  On a January 17, 2008 VA spine examination, the examiner noted the Veteran's report of having erectile dysfunction "sometimes" over the past one year.  A diagnosis of erectile dysfunction was not provided, and clinical findings of loss of use of a creative organ were not made at that time.  On a July 2008 VA hypertension examination, the diagnosis was hypertension; the issue of erectile dysfunction related to hypertension was not addressed.  On a September 2008 VA genitourinary examination, the Veteran reported that he first noted a problem with erectile dysfunction in September 2005.  The diagnosis was erectile dysfunction and the examiner commented that erectile dysfunction was commonly associated with hypertension and could be a side effect of Lisinopril.  As there was no other obvious cause for the condition, the examiner opined that erectile dysfunction was likely caused by the service-connected hypertension or a medication the Veteran took to control hypertension.  

Thus, the first objective medical evidence of the possible presence of erectile dysfunction came at the time of a spine examination on January 17, 2008.  However, as previously noted, a diagnosis of erectile dysfunction, or a finding of loss of use of a creative organ, was not made at that time.  Rather, after his claims for secondary service connection for erectile dysfunction and for SMC based on loss of use of a creative organ were received on May 9, 2008, the Veteran was evaluated and diagnosed with erectile dysfunction, related to hypertension.  

The Veteran's award of SMC is predicated on his claim of secondary service connection for erectile dysfunction that was received in May 2008.  As the effective date of service connection for erectile dysfunction is May 9, 2008, his award of SMC cannot be earlier than May 9, 2008.  The Veteran has asserted that he had not made a formal claim for benefits for erectile dysfunction prior to May 9, 2008.  Indeed, the record discloses no earlier receipt of a formal claim.  The effective date of an award of service connection (more than one year after the date of discharge from service) is not based on the date of the earliest medical evidence demonstrating a condition, but on the date that the application upon which service connection was eventually awarded was filed with VA.  38 C.F.R. § 3.400(b)(2)(i); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, regardless if erectile dysfunction was actually shown to be present prior to May 9, 2008, the effective date of the award of secondary service connection for erectile dysfunction cannot be any earlier than May 9, 2008, the date of the claim, and by extension the effective date for the award of SMC is properly assigned as no earlier than May 9, 2008.  

Even assuming, arguendo, that the Veteran's claim in May 2008 is an application for a higher rating based on a complication (i.e., erectile dysfunction) of his service-connected hypertension, the effective date of the award of increased compensation for a service-connected disability still cannot be earlier than the date of receipt of application therefor, or May 9, 2008 in this case.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to this is that the effective date may be the earliest date as of which it is "factually ascertainable" that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the VA examination on January 17, 2008, wherein the Veteran initially reported sometimes having erectile dysfunction, is the only other viable date for consideration, as there is no earlier mention of erectile dysfunction in the record.  Nevertheless, the Board finds that the reference to erectile dysfunction at the examination, without any diagnostic confirmation of the condition or any evidence of its relationship to service-connected hypertension, does not constitute a factual determination that hypertension has increased in severity.  Therefore, an effective date of January 17, 2008 for the grant of service connection for erectile dysfunction as secondary to hypertension, and thus SMC based on loss of use of a creative organ, would not be proper under the law.  

To the extent that the Veteran argues that the VA examination report of January 17, 2008 constitutes an informal claim for benefits for erectile dysfunction secondary to hypertension, which was followed by his formal claim in May 2008, the Board disagrees and finds that the VA examination report does not constitute an informal claim.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). The examination report of January 2008 was not received in conjunction with any type of communication from the Veteran indicating an intent to apply for an award of secondary service connection for erectile dysfunction or of SMC.  Rather, the report was received by the RO for the purpose of evaluating a service-connected spine disability, and the notation of erectile dysfunction in the report was based on the Veteran's complaint which was not even medically associated with the service-connected hypertension at that time.  The communication received on May 9, 2008 is the earliest record in the file in which the Veteran evidences a belief that he was entitled to secondary service connection for erectile dysfunction due to hypertension and to SMC based on loss of use of a creative organ.  

Moreover, the January 2008 VA examination report does not meet the requirements of 38 C.F.R. § 3.157 to be accepted as an informal claim for benefits.  The underlying claim was one for secondary service connection for erectile dysfunction, and not one for increased benefits for a service-connected disability or a claim to reopen as specified in 38 C.F.R. § 3.157(b).  Therefore, the receipt of the January 2008 VA report of examination - which incidentally was conducted for an entirely different service-connected disability - cannot serve as an informal claim.  The date of May 9, 2008 is the earliest effective date warranted for the grant of secondary service connection for erectile dysfunction and hence SMC based on loss of use of a creative organ.  Even an assertion that the claim in May 2008 was for a higher rating for service-connected hypertension based on an associated condition of erectile dysfunction would be inconsistent with the rating schedule, which does not show erectile dysfunction to be part and parcel of the underlying hypertension and in fact provides separate criteria on which to rate hypertension and erectile dysfunction.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 and 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

In view of the foregoing, the Board finds that a claim for SMC for loss of use of a creative organ, based on the award of secondary service connection for erectile dysfunction, was not received prior to May 9, 2008.  Therefore, in accordance with applicable law, the effective date for the grant of SMC based on loss of use of a creative organ may be no earlier than the date of receipt of the claim on May 9, 2008.  The RO assigned the earliest effective date legally permitted in this case, and no earlier effective date is permitted by law, absent a finding of clear and unmistakable error in a prior decision, and allegations for such finding have not been made.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Higher Rating

The Veteran contends that his service-connected lumbosacral strain with degenerative joint disease is more disabling than is reflected by the current 40 percent rating.  He believes that he has met the criteria for a higher evaluation as his condition continues to adversely affect his quality of life.  

 The criteria for rating a disability of the lumbosacral spine disability are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

Under the criteria for rating lumbosacral strain (Diagnostic Code 5237) and degenerative arthritis of the spine (Diagnostic Code 5242), a 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes.  The pertinent notes are summarized as follows.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.

In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.

In this case, the Veteran underwent VA examinations in November 2006, July 2007, and January 2008.  He also received treatment at the VA on an outpatient basis.  Examination reports and outpatient records do not show that the Veteran's lumbosacral spine disability approximates the criteria for unfavorable ankylosis of the entire thoracolumbar spine for a higher rating under Codes 5237 and 5242.  Despite the clinical observation that the Veteran used a cane for assistance in ambulating due in part to his back disability and a brace for his low back, the VA examiner in November 2006 specifically noted that unfavorable ankylosis was not present in the Veteran.  He had forward flexion of the thoracolumbar spine to 75 degrees in November 2006.  When asked whether there were any fixed deformities, the July 2007 VA examiner noted that the Veteran sat on the left buttock.  He had forward flexion of the lower spine to 70 degrees.  The January 2008 VA examiner observed that the Veteran was unable to stand up straight and instead stood with a slight leaning-over posture of the trunk.  However, the examiner also noted the presence of slight scoliosis of the lumbar spine and indicated that the Veteran's lumbar spine had forward flexion to 50 degrees, extension to 10 degrees, and laterally flexion and rotation to 10 degrees on each side.  

As clearly shown in VA outpatient records, the Veteran's mobility was painful and he had slow, guarded movements, along with difficulty in sitting erect in a chair.  At times his range of motion was not tested due to low back pain.  Nevertheless, the specific criterion of unfavorable ankylosis, as defined in the rating schedule for a 50 percent rating, has not been met.  The medical evidence does not show that the Veteran's lumbosacral spine disability involves loss of range of motion to the extent that there was any ankylosis causing difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

As noted, Diagnostic Codes 5237 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) are now contemplated in the rating assigned under the general rating formula.  Even if DeLuca factors are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings that pain on use or during flare-ups results in additional functional limitation to the extent that there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Painful motion was taken into account on range of motion studies, and VA examiners expressed that while there was pain on range of motion, sometimes throughout every range of motion, there were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive testing.  

Further, as to whether the evidence demonstrates associated objective neurologic abnormalities, which are to be evaluated separately, the Board finds that the records do not support a separate rating based on neurologic manifestations of the lumbosacral spine disability.  Historically, a VA examiner in April 2001 noted lumbar back pain with an associated lower extremity radiculopathy that extended to the left foot; however, the Veteran declined a nerve conduction study at that time.  A VA examination report in November 2002 noted that an EMG/NCV study of the lower extremities in May 2002 was negative.  Much later, on an outpatient initial assessment in March 2006, there was no noted sensation problems in the back or leg.  Outpatient records in October 2006 note the complaint of radiating pain from the low back to the right lower extremity.  Sensory deficit was not noted and deep tendon reflexes were unremarkable.  Only motor strength in the right quadriceps (at 4+ to -5 out of 5) and right hip (-5 out of 5) were slightly abnormal.  On VA examination in November 2006, the Veteran complained of intermittent pain radiating into the right lower extremity from the center of his low back, and intermittent numbness in the right foot.  On neurological evaluation, bilateral lower extremity sensation, motor function, and reflexes were all normal.  In May 2007, the Veteran denied any radiating pain to the right lower extremity.  Neurological findings were the same as they were in October 2006, except that sensory evaluation showed decreased touch and pinprick over the lateral side of the left leg and dorsum of the left foot.  

On the July 2007 VA examination, the sensory and motor evaluations were normal, as were reflexes.  On an August 2007 outpatient record, the Veteran reported that low back pain was radiating to the left foot, and that there was tingling and numbness in the posterior aspect of the left thigh and left calf.  He denied any radiation of the low back pain to the right lower extremity.  On examination, findings regarding motor strength, sensation, and reflexes in the lower extremities were similar to those of May 2007.  An electromyography/nerve conduction velocity (EMG/NCV) study was ordered to rule out lumbar radiculopathy on the left side; however, it was noted in a record of October 2007 that the study was canceled after the Veteran did not answer telephone calls to set up an appointment.  On a January 2008 VA examination, the Veteran complained of low back pain radiating to the left leg down to the ankle, and intermittent numbness in the left lower extremity.  Neurological examination showed findings similar to those reported in May 2007 and August 2007, except that ankle jerk on the left side was absent.  EMG/NCV studies were subsequently completed, and a March 2008 neurology diagnostic study report indicated that there was very mild left peroneal neuropathy but no EMG evidence of a left lumbosacral nerve root lesion.  

The foregoing evidence shows throughout the period of the appeal that there were complaints of intermittent pain radiating down the legs (initially the right lower extremity and then switching to the left lower extremity) accompanied by some complaints of numbness in the extremities.  Objective findings on examinations showed minimal, if any, neurological abnormalities in the lower extremities, but there was no diagnosis of radiculopathy associated with the service-connected lumbosacral spine disability.  Further, diagnostic testing in 2008 did not demonstrate that the neurological symptoms in the left lower extremity (by that time none were complained of in the right lower extremity) were a manifestation of the service-connected spine disability.  Thus, the Board finds no evidence of objective neurological abnormality for a compensable rating under any pertinent neurologic criteria.  

In short, the application of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 40 percent under Diagnostic Codes 5237 and 5242 for the period considered in this appeal.

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, service connection is established for degenerative joint disease, rather than degenerative disc disease, although some outpatient records and the VA examination report of January 2008 have reflected a diagnosis of degenerative disc disease.  In any event, the medical evidence does not demonstrate that the Veteran has incapacitating episodes having a total duration of at least six weeks during a period of 12 months.  Such is the requirement to meet the criteria for a higher rating under Code 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Where addressed by a VA examiner, it was stated that there had been no physician-directed bed rest on account of his lumbosacral spine disability.  Moreover, VA outpatient records do not reflect any physician-prescribed bed rest for the lumbosacral spine disability.  Therefore, a higher rating under Diagnostic Code 5243, as it pertains to incapacitating episodes, is not warranted.

In summary, application of the rating criteria does not result in a rating higher than 40 percent for the Veteran's lumbosacral strain with degenerative joint disease.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate, but for the entire period considered in this appeal the Veteran's lumbosacral spine disability does not warrant a rating in excess of 40 percent.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A review of the record indicates that the Veteran is retired from the post office and in receipt of a total disability compensation rating based on individual unemployability due to multiple physical and mental service-connected disabilities.  The Board finds that the rating criteria for the Veteran's lumbosacral spine disability reasonably describe his disability level and symptomatology, as he is rated for essentially severe symptoms involving pain and limitation of motion that affect his mobility.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An effective date of August 1, 2002 for the grant of a total disability compensation rating based on individual unemployability due to service-connected disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An effective date prior to May 9, 2008 for the grant of a special monthly compensation under 38 U.S.C.A. § 1114(k), based on loss of use of a creative organ, is denied.

A rating higher than 40 percent for lumbosacral strain with degenerative joint disease is denied.  


REMAND

At the hearing in March 2011, in answer to the question of whether he had received treatment at the VA in 2011, the Veteran testified that he had received treatment for his right knee.  As the most recent VA outpatient treatment records in the file are dated in December 2010, and the undersigned Veterans Law Judge indicated that all relevant records would be obtained prior to making a decision, the RO should associate with the file updated VA outpatient records regarding treatment for the right knee since December 2010.  It is noted that after the hearing was completed the Veteran submitted a waiver of initial RO consideration of additional VA outpatient records that would be sought, but the records were never associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain for association with the claims file all Temple and Waco VA Medical Center records of the Veteran relevant to his evaluation and treatment for a right knee disability dated from December 2010.  

2.  After the development has been completed as well as any other development suggested by the new evidence has been accomplished, adjudicate the claim for a rating higher than 30 percent for degenerative joint disease of the right knee.  Consider whether a separate rating for limitation of motion based on arthritis (DC 5010-5003-5257) is warranted; and whether a separate rating for limitation of motion under Diagnostic Code (DC) 5260 and 5261 is warranted.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004). If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


